The question whether or not the account was an asset of the estate of Mr. Brainerd, was not a fact in issue under the pleadings; and the finding of the jury either way would not conclude any one. *Page 576 
It was, however, a relevant fact because it might possibly have a bearing on the questions that were in issue, and especially on the claim of undue influence. In this aspect of the case it was the duty of the jury to consider it, and the judge so instructed the jury. The instruction was adapted to the issues raised by the pleadings, and was sufficient for the guidance of the jury in the case before them.
There is no error. All concur. Opinion by Andrews, C. J.,
filed with the clerk of the Superior Court, Middlesex County.